This is an action brought in the district court of Okmulgee county by George W. Brockway against W.E. Pearce to recover the sum of $1,800, reasonable value of his services rendered defendant as an oil well pumper; and for foreclosure of laborer's lien. The defense was that plaintiff agreed to accept an interest in the lease upon which the wells were located, to be paid in services at the rate of $20 per month. Trial was to a jury and resulted in a verdict and judgment in favor of plaintiff in the sum of $1,200, and a decree foreclosing the lien.
Defendant assigns numerous errors, but in his brief only discusses the assignment that the verdict is excessive.
Plaintiff testified that he worked for defendant as an oil well pumper for a period of 24 months without having received pay or compensation therefor; that at the time he was employed no agreement was entered into as to the amount he should receive for such services, he did not testify as to the value thereof, but several witnesses testified in his behalf that they were familiar with the character of services performed, and that the reasonable value thereof was not less than $75 per month. Defendant testified that at the time of the employment it was agreed that plaintiff was to accept for his services an interest in the lease upon which the wells were located, to be paid at the rate of $20 per month. Several witnesses testified on behalf of defendant that the reasonable value of the services rendered was only $20 per month; while other witnesses testified that plaintiff had stated to them that he was working for defendant and that he was to receive as his pay $50 per month.
Under this evidence, the jury found in favor of plaintiff, evidently calculating the amount of recovery at the rate of $50 per month. The amount is based upon this evidence and it cannot therefore be said that the verdict is excessive.
The judgment is affirmed.
Plaintiff requests that this court enter judgment on the supersedeas bond. It appears that such bond was given with W.W. Purvine, S.J. Thomas, and W.D. Throckmorton as sureties. Judgment was rendered in favor of plaintiff in the sum of $1,200, with interest at the rate of 6 per cent. from October 29, 1929, until paid; $100 for attorney's fees; and cost of suit. Plaintiff is entitled to judgment as requested.
It is, therefore, ordered that plaintiff have and recover against W.W. Purvine, S.J. Thomas, and W.D. Throckmorton, as sureties on the supersedeas bond, the sum of $1,200, with interest at the rate of 6 per cent. from October 29, 1929, $100 attorney's fees, and all costs of suit.
LESTER, C. J., CLARK, V. C. J., and CULLISON, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur. RILEY, J., absent.